Exhibit 10.3

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of
this 2nd day of             June            , 2008, by and among Carolina Bank
Holdings, Inc., a North Carolina corporation (the “Corporation”), Carolina Bank,
a North Carolina-chartered bank and wholly owned subsidiary of Carolina Bank
Holdings, Inc. (the “Bank”), and Daniel D. Hornfeck, Executive Vice President
and Chief Credit Officer (the “Executive”). The Corporation and the Bank are
referred to in this Agreement individually and together as the “Employer.”

WHEREAS, the Executive is the Executive Vice President and Chief Credit Officer
of the Employer, possessing unique skills, knowledge, and experience relating to
the Employer’s business, and the Executive has made and is expected to continue
to make major contributions to the profitability, growth, and financial strength
of the Employer and affiliates,

WHEREAS, the Employer and the Executive intend that this Agreement shall
supersede and replace in its entirety the March 13, 2007 Employment Agreement,
as the same may have been amended, between the Executive and the Bank, and

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in Section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Employer, is contemplated insofar as the
Employer or any affiliates are concerned.

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

ARTICLE 1

EMPLOYMENT

1.1        Employment. The Employer hereby employs the Executive to serve as
Executive Vice President and Chief Credit Officer according to the terms and
conditions of this Agreement and for the period stated in section 1.3. The
Executive hereby accepts employment according to the terms and conditions of
this Agreement and for the period stated in section 1.3.

1.2        Duties. As Executive Vice President and Chief Credit Officer, the
Executive shall serve under the direction of the Employer’s board of directors
and in accordance with the Employer’s Articles of Incorporation and Bylaws, as
each may be amended or restated from time to time. The Executive shall serve the
Employer faithfully, diligently, competently, and to the best of the Executive’s
ability. The Executive shall exclusively devote full working time, energy, and
attention to the business of the Employer and to the promotion of the Employer’s
interests throughout the term of this Agreement. Without the written consent of
the Corporation and the Bank, the Executive shall not render services to or for
any person, firm, corporation, or other entity or organization in exchange for
compensation, regardless of the form in which the compensation is paid and
regardless of whether it is paid directly or indirectly to the Executive.



--------------------------------------------------------------------------------

Nothing in this section 1.2 shall prevent the Executive from managing personal
investments and affairs, provided that doing so does not interfere with the
proper performance of the Executive’s duties and responsibilities under this
Agreement.

1.3        Term. The initial term of this Agreement shall be for a period of
three years, commencing on the effective date first written above. On the first
anniversary of the effective date and on each anniversary thereafter, this
Agreement shall be extended automatically for one additional year unless the
Employer’s board of directors determines that the term shall not be extended. If
the board of directors determines not to extend the term, it shall promptly
notify the Executive in writing. If the board decides not to extend the term of
this Agreement, this Agreement shall nevertheless remain in force until its term
expires. The board’s decision not to extend the term of this Agreement shall not
– by itself – give the Executive any rights under this Agreement to claim an
adverse change in position, compensation, or circumstances or otherwise to claim
entitlement to severance benefits under Articles 4 or 5 of this Agreement.
References herein to the term of this Agreement mean the initial term, as the
same may be extended. Unless sooner terminated, the Executive’s employment shall
terminate when the Executive attains age 65.

ARTICLE 2

COMPENSATION

2.1        Base Salary. In consideration of the Executive’s performance of the
obligations under this Agreement, the Employer shall pay or cause to be paid to
the Executive a salary at the annual rate of not less than $125,000, payable in
installments twice monthly. The Executive’s salary shall be reviewed annually by
the Governance Committee of the Employer’s board of directors or by such other
board committee as has jurisdiction over executive compensation. In the
discretion of the committee having jurisdiction over executive compensation
(x) the Executive’s salary may be increased to account for increases in the cost
of living, but cost-of-living increases, if any, shall not occur more frequently
than annually, and (y) the Executive’s salary also may be increased beyond the
amount necessary to account for cost of living increases. However, the
Executive’s salary shall not be reduced. The Executive’s salary, as the same may
be increased from time to time, is referred to in this Agreement as the “Base
Salary.”

2.2        Benefit Plans and Perquisites. The Executive shall be entitled
throughout the term of this Agreement to participate in any and all officer or
employee compensation, bonus, incentive, and benefit plans in effect from time
to time, including without limitation plans providing pension, medical, dental,
disability, and group life benefits, including the Employer’s 401(k) Plan, and
to receive any and all other fringe benefits provided from time to time,
provided that the Executive satisfies the eligibility requirements for any such
plans or benefits. Without limiting the generality of the foregoing –

(a)        Participation in stock plans. The Executive shall be eligible to
participate in stock option plans and other stock-based compensation, incentive,
bonus, or purchase plans existing on the date of this Agreement or adopted
during the term of this Agreement.

(b)        Reimbursement of business expenses. The Executive shall be entitled
to reimbursement for all reasonable business expenses incurred performing the
obligations under this Agreement, including but not limited to all reasonable
business travel and entertainment

 

2



--------------------------------------------------------------------------------

expenses incurred while acting at the request of or in the service of the
Employer and reasonable expenses for attendance at annual and other periodic
meetings of trade associations.

2.3        Vacation. The Executive shall be entitled to paid annual vacation and
sick leave in accordance with the policies established from time to time by the
Employer.

ARTICLE 3

EMPLOYMENT TERMINATION

3.1        Termination Because of Death or Disability. (a) Death. The
Executive’s employment shall terminate automatically at the Executive’s death.
If the Executive dies in active service to the Employer, the Executive’s estate
shall receive any sums due to the Executive as Base Salary and reimbursement of
expenses through the end of the month in which death occurred, any bonus earned
or accrued through the date of death, including any unvested amounts awarded for
previous years, and for twelve months after the Executive’s death the Employer
shall provide without cost to the Executive’s family continuing health care
coverage under COBRA substantially identical to that provided for the Executive
before death.

(b)        Disability. By delivery of written notice 30 days in advance to the
Executive, the Employer may terminate the Executive’s employment if the
Executive is disabled. For purposes of this Agreement the Executive shall be
considered “disabled” if an independent physician selected by the Employer and
reasonably acceptable to the Executive or the Executive’s legal representative
determines that, because of illness or accident, the Executive is unable to
perform the Executive’s duties and will be unable to perform the Executive’s
duties for a period of 90 consecutive days. The Executive shall not be
considered disabled, however, if the Executive returns to work on a full-time
basis within 30 days after the Employer gives notice of termination due to
disability. If the Executive’s employment terminates because of disability, the
Executive shall receive the salary earned through the date on which termination
became effective, any unpaid bonus or incentive compensation due to the
Executive for the calendar year preceding the calendar year in which the
termination became effective, any payments the Executive is eligible to receive
under any disability insurance program in which the Executive participates, and
such other benefits to which the Executive may be entitled under the Employer’s
benefit plans, policies, and agreements, or the provisions of this Agreement.

3.2        Involuntary Termination with Cause. The Employer may terminate the
Executive’s employment with Cause. If the Executive’s employment terminates with
Cause, the Executive shall receive the Base Salary through the date on which
termination becomes effective and reimbursement of expenses to which the
Executive is entitled when termination becomes effective. For purposes of this
Agreement “Cause” means any of the following –

(a)        an intentional act of fraud, embezzlement, or theft by the Executive
in the course of employment. For purposes of this Agreement no act or failure to
act on the Executive’s part shall be deemed to have been intentional if it was
due primarily to an error in judgment or negligence. An act or failure to act on
the Executive’s part shall be considered intentional if it is not in good faith
and if it is without a reasonable belief that the action or failure to act is in
the Employer’s best interests, or

(b)        a willful violation by the Executive of any applicable law or
significant policy of the Employer or an affiliate that, in the Employer’s
judgement, results in an adverse effect on the

 

3



--------------------------------------------------------------------------------

Employer or the affiliate, regardless of whether the violation leads to criminal
prosecution or conviction. For purposes of this Agreement applicable laws
include any statute, rule, regulatory order, statement of policy, or final
cease-and-desist order of any governmental agency or body having regulatory
authority over the Bank, or

(c)        the Executive’s gross negligence or gross neglect of duties or
intentional and material failure to perform stated duties after written notice
thereof, or

(d)        intentional wrongful damage by the Executive to the Employer’s
business or property, including without limitation the Employer’s reputation,
which in the Employer’s sole judgment causes material harm to the Employer, or

(e)        disloyalty or dishonesty by the Executive in the performance of the
Executive’s duties, or a breach of the Executive’s fiduciary duties for personal
profit, in any case whether in the Executive’s capacity as a director or
officer, or

(f)        failure of the Executive to comply with this Agreement, which in the
sole judgment of the Employer is a material failure to comply and is not
corrected by the Executive within ten days after receiving written notice from
the Employer, or

(g)        removal of the Executive from office or permanent prohibition of the
Executive from participating in the Employer’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or

(h)        occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives of the Employer, under the Employer’s blanket bond or other fidelity
or insurance policy covering its directors, officers, or employees, or

(i)        conviction of the Executive for or plea of no contest to a felony or
conviction of or plea of no contest to a misdemeanor involving moral turpitude,
or the actual incarceration of the Executive for 45 consecutive days or more.

3.3        Involuntary Termination Without Cause and Voluntary Termination with
Good Reason. With written notice to the Executive 90 days in advance, the
Employer may terminate the Executive’s employment without Cause. Termination
shall take effect at the end of the 90-day period. With advance written notice
to the Employer as provided in clause (y), the Executive may terminate
employment with Good Reason. If the Executive’s employment terminates
involuntarily without Cause or voluntarily but with Good Reason, the Executive
shall be entitled to the benefits specified in Article 4 of this Agreement. For
purposes of this Agreement a voluntary termination by the Executive shall be
considered a voluntary termination with Good Reason if the conditions stated in
both clauses (x) and (y) are satisfied –

(x)        a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent –

1)        a material diminution of the Executive’s Base Salary,

 

4



--------------------------------------------------------------------------------

2)        a material diminution of the Executive’s authority, duties, or
responsibilities,

3)        a material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report,

4)        a material diminution in the budget over which the Executive retains
authority,

5)        a material change in the geographic location at which the Executive
must perform services for the Employer, or

6)        any other action or inaction that constitutes a material breach by the
Employer of this Agreement.

(y)        the Executive must give notice to the Employer of the existence of
one or more of the conditions described in clause (x) within 90 days after the
initial existence of the condition, and the Employer shall have 30 days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (x) must occur within 24 months after the initial existence of the
condition.

3.4        Voluntary Termination by the Executive Without Good Reason. If the
Executive terminates employment voluntarily but without Good Reason, the
Executive shall receive the Base Salary and expense reimbursement to which the
Executive is entitled through the date on which termination becomes effective.

ARTICLE 4

SEVERANCE COMPENSATION

4.1        Cash Severance after Termination Without Cause or Termination with
Good Reason. (a) Subject to the possibility that cash severance after employment
termination might be delayed under section 4.1(b), if the Executive’s employment
terminates involuntarily but without Cause or voluntarily but with Good Reason,
30 days after employment termination the Employer shall pay to the Executive in
a single lump sum cash in an amount equal to two times the Executive’s Base
Salary on the date notice of employment termination is given, without discount
for the time value of money. The Employer and the Executive acknowledge and
agree that the compensation and benefits under this section 4.1 shall not be
payable if compensation and benefits are payable or shall have been paid to the
Executive under Article 5 of this Agreement.

(b)        If when employment termination occurs the Executive is a specified
employee within the meaning of section 409A of the Internal Revenue Code of
1986, if the cash severance payment under section 4.1(a) would be considered
deferred compensation under section 409A, and finally if an exemption from the
six-month delay requirement of section 409A(a)(2)(B)(i) is not available, the
Executive’s cash severance payment under section 4.1(a) shall be paid to the
Executive in a single lump sum without interest on the first day of the seventh
month after the month in which the Executive’s employment terminates. References
in this Agreement to Internal Revenue Code section 409A include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under section 409A.

 

5



--------------------------------------------------------------------------------

4.2        Post-Termination Insurance Coverage. (a) Subject to section 4.2(b),
if the Executive’s employment terminates involuntarily but without Cause,
voluntarily but with Good Reason, or because of disability, the Employer shall
continue or cause to be continued at the Employer’s expense and on behalf of the
Executive and the Executive’s dependents and beneficiaries medical and dental
insurance coverage as in effect during and in accordance with the same schedule
prevailing in the 12 months preceding the date of the Executive’s termination.
The insurance benefits provided by this section 4.2(a) shall be reduced if the
Executive obtains disability, medical, or dental insurance benefits through
another employer, or eliminated entirely if the other employer’s insurance
benefits are equivalent or superior to the benefits provided under this section
4.2(a). If the insurance benefits are reduced, they shall be reduced by an
amount such that the Executive’s aggregate insurance benefits for the period
specified in this section 4.2(a) are equivalent to the benefits to which the
Executive would have been entitled had the Executive not obtained disability,
medical, or dental insurance benefits through another employer. The medical and
dental insurance coverage shall continue until the first to occur of (w) the
Executive’s return to employment with the Employer or another employer providing
equivalent or superior insurance benefits, (x) the Executive’s attainment of age
65, (y) the Executive’s death, or (z) the end of the term remaining under this
Agreement when the Executive’s employment terminates. This section 4.2 shall not
be interpreted to limit any benefits to which the Executive or the Executive’s
dependents or beneficiaries may be entitled under any of the Employer’s employee
benefit plans, agreements, programs, or practices after the Executive’s
employment termination, including without limitation retiree medical benefits.

(b)        If (x) under the terms of the applicable policy or policies for the
insurance benefits specified in section 4.2(a) it is not possible to continue
the Executive’s coverage or (y) when employment termination occurs the Executive
is a specified employee within the meaning of section 409A of the Internal
Revenue Code of 1986, if any of the continued insurance benefits specified in
section 4.2(a) would be considered deferred compensation under section 409A, and
finally if an exemption from the six-month delay requirement of section
409A(a)(2)(B)(i) is not available for that particular insurance benefit, instead
of continued insurance coverage under section 4.2(a) the Employer shall pay to
the Executive in a single lump sum an amount in cash equal to the present value
of the Employer’s projected cost to maintain that particular insurance benefit
had the Executive’s employment not terminated, assuming continued coverage for
the lesser of 36 months or the number of months until the Executive attains age
65. The lump-sum payment shall be made 30 days after employment termination or,
if section 4.1(b) applies and a six-month delay is required under Internal
Revenue Code section 409A, on the first day of the seventh month after the month
in which the Executive’s employment terminates.

4.3        Release. The Executive shall be entitled to no compensation or other
benefits under this Article 4 unless the Executive enters into a release in form
satisfactory to the Executive and the Employer acknowledging the Employer’s and
the Executive’s remaining obligations and discharging both parties, as well as
the Employer’s officers, directors, and employees for their actions for or on
behalf of the Employer, from any other claims or obligations arising out of the
Executive’s employment by the Employer, including the circumstances of the
Executive’s employment termination. The non-compete and other covenants
contained in Article 7 of this Agreement are not contingent on the Executive
entering into a release under this section 4.3 and shall be effective regardless
of whether the Executive enters into the release.

 

6



--------------------------------------------------------------------------------

ARTICLE 5

CHANGE IN CONTROL

5.1        Change in Control Benefits. (a) If a Change in Control occurs during
the term of this Agreement and if within 24 months thereafter the Executive is
involuntarily terminated without Cause or the Executive terminates employment
voluntarily but with Good Reason, the Employer shall make or cause to be made a
lump-sum payment to the Executive in an amount in cash equal to three times the
Executive’s annual compensation. For this purpose annual compensation means
(x) the Executive’s annual base salary on the date of the Change in Control or
on the date of the Executive’s employment termination (whichever is greater)
plus (y) any bonus or incentive compensation earned for the calendar year ended
immediately before the year in which the Change in Control occurred or for the
calendar year ended immediately before the year in which employment termination
occurred (whichever is greater), regardless of when the bonus or incentive
compensation earned for the preceding calendar year is paid and regardless of
whether all or part of the bonus or incentive compensation is subject to
elective deferral or vesting. Annual compensation shall be calculated without
regard to any deferrals under qualified or nonqualified plans, but annual
compensation shall not include interest or other earnings credited to the
Executive under qualified or nonqualified plans and annual compensation shall
not include any compensation earned in the Executive’s capacity as a director.
The amount payable to the Executive hereunder shall not be reduced to account
for the time value of money or discounted to present value. The payment required
under this section 5.1(a) is payable within five business days after the
Executive’s employment termination. If the Executive receives payment under this
section 5.1(a) the Executive shall not be entitled to any cash severance
benefits under section 4.1 of this Agreement after employment termination.

(b)        If a Change in Control occurs during the term of this Agreement and
if within 24 months thereafter the Executive is involuntarily terminated without
Cause or the Executive terminates employment voluntarily but with Good Reason,
in addition to any benefits to which the Executive may be entitled under section
4.2 the Employer shall cause the Executive to become fully vested in awards
under any stock option, stock incentive, or other non-qualified plans, programs,
or arrangements in which the Executive participated if (x) the plan, program, or
arrangement does not address the effect of a change in control or termination
after a change in control and (y) award vesting occurs automatically with the
passage of time or years of service. Provided the Executive is at the time a
covered employee within the meaning of Internal Revenue Code section 162(m),
accelerated vesting in or entitlement to awards shall not occur under this
section 5.1(b) in the case of any award for which vesting or entitlement is
based on achievement of performance conditions, whether the conditions have to
do with individual performance or corporate performance measures, including but
not limited to stock price or financial statement or other financial measures.

5.2        Change in Control Defined. For purposes of this Agreement “Change in
Control” means a change in control as defined in Internal Revenue Code section
409A and rules, regulations, and guidance of general application thereunder
issued by the Department of the Treasury, including –

(a)        Change in ownership: a change in ownership of the Employer occurs on
the date any one person or group accumulates ownership of Employer stock
constituting more than 50% of the total fair market value or total voting power
of Employer stock, or

 

7



--------------------------------------------------------------------------------

(b)        Change in effective control: (x) any one person or more than one
person acting as a group acquires within a 12-month period ownership of Employer
stock possessing 30% or more of the total voting power of Employer stock, or
(y) a majority of the Employer’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of the Employer’s board of directors, or

(c)        Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of the Employer’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Employer assets having a total gross fair market value equal
to or exceeding 40% of the total gross fair market value of all of the
Employer’s assets immediately before the acquisition or acquisitions. For this
purpose, gross fair market value means the value of the Employer’s assets, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with the assets.

ARTICLE 6

CONFIDENTIALITY AND CREATIVE WORK

6.1        Non-disclosure. The Executive covenants and agrees not to reveal to
any person, firm, or corporation any confidential information of any nature
concerning the Employer or its business, or anything connected therewith. As
used in this Article 6, the term “confidential information” means all of the
Employer’s and affiliates’ confidential and proprietary information and trade
secrets in existence on the date hereof or existing at any time during the term
of this Agreement, including but not limited to –

(a)        the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

(b)        the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

(c)        the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, prices, sales projections, or other
sales information, and

(d)        trade secrets, as defined from time to time by the laws of the State
of North Carolina.

However, confidential information excludes information that – as of the date
hereof or at any time after the date hereof – is published or disseminated
without obligation of confidence or that becomes a part of the public domain
(x) by or through action of the Employer, or (y) otherwise than by or at the
direction of the Executive. This section 6.1 does not prohibit disclosure
required by an order of a court having jurisdiction or a subpoena from an
appropriate governmental agency or disclosure made by the Executive in the
ordinary course of business and within the scope of the Executive’s authority.

6.2        Return of Materials. The Executive agrees to deliver or return to the
Employer upon termination, upon expiration of this Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by the Employer or prepared by the Executive in connection with the
Executive’s services hereunder. The Executive will retain no copies thereof
after termination of this Agreement or termination of the Executive’s
employment.

 

8



--------------------------------------------------------------------------------

6.3        Creative Work. The Executive agrees that all creative work and work
product, including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Employer. The Executive hereby assigns to the Employer
all rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws. This section 6.3 shall not be construed to require assignment to the
Employer of the Executive’s right, title, and interest in creative work and work
product, including but not limited to inventions, patents, trademarks, and
copyrights, developed by the Executive entirely on the Executive’s own time and
without using the Employer’s equipment, supplies, facilities, or trade secrets
unless the creative work or work product (x) relates to the Employer’s business
or actual or demonstrably anticipated research or development or (y) results
from any work performed by the Executive for the Employer. However, to enable
the Employer to determine the rights of the Employer and the Executive in any
creative work and work product developed by the Executive that the Executive
considers nonassignable under this section 6.3, including but not limited to
inventions, patents, trademarks, and copyrights, the Executive shall during the
term of this Agreement timely report to the Employer all such creative work and
work product.

6.4        Injunctive Relief. The Executive acknowledges that it is impossible
to measure in money the damages that will be suffered by the Employer if the
Executive fails to observe the obligations imposed by this Article 6.
Accordingly, if the Employer institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Employer and the Executive agrees not to urge in any
such action the claim or defense that an adequate remedy at law exists.

6.5        Affiliates’ Confidential Information is Covered. For purposes of this
Agreement the term “affiliate” includes the Corporation, the Bank, and any
entity that directly or indirectly through one or more intermediaries controls,
is controlled by, or is under common control with the Corporation or the Bank.

6.6        Acknowledgments. The Executive hereby acknowledges that the
enforcement of Article 6 of this Agreement is necessary to ensure the
preservation, protection, and continuity of the business, trade secrets, and
goodwill of the Employer, and that the restrictions set forth in Article 6 are
reasonable in terms of time, scope, territory, and in all other respects. The
Executive acknowledges that it is impossible to measure in money the damages
that will accrue to the Employer if the Executive fails to observe the
obligations imposed by Article 6. Accordingly, if the Employer institutes an
action to enforce the provisions of Article 6, the Executive hereby waives the
claim or defense that an adequate remedy at law is available to the Employer and
the Executive agrees not to urge in any such action the claim or defense that an
adequate remedy at law exists. The existence of any claim or cause of action by
the Executive against the Employer shall not constitute and shall not be
asserted as a defense by the Executive to enforcement of Article 6.

6.7        Survival of Obligations. The Executive’s obligations under Article 6
shall survive employment termination regardless of the manner in which
termination occurs and shall be binding upon the Executive’s heirs, executors,
and administrators.

 

9



--------------------------------------------------------------------------------

ARTICLE 7

COMPETITION AFTER EMPLOYMENT TERMINATION

7.        Restrictions on the Executive’s Post-Employment Activities. These
restrictions have been negotiated, presented to and accepted by the Executive
contemporaneous with the offer and acceptance by the Executive of this Agreement
and the benefits promised in a Salary Continuation Agreement signed or to be
signed in 2008 by the Executive and the Bank. The Employer’s decision to enter
into this Agreement and the Salary Continuation Agreement is conditioned upon
the Executive’s agreement to be bound by the restrictions contained in this
Article 7.

(a)        Promise of no solicitation. The Executive promises and agrees that
during the Restricted Period (as defined below), and in the Restricted Territory
(as defined below), the Executive will5:

1.        not directly or indirectly solicit, or attempt to solicit any Customer
(as defined below) to accept or purchase Financial Products or Services (as
defined below) of the same nature, kind or variety as provided to the Customer
by the Employer during the two years immediately preceding the Executive’s
employment termination with the Employer,

2.        not directly or indirectly influence, or attempt to influence any
Customer, joint venturer or other business partner of the Employer to alter that
person or entity’s business relationship with the Employer in any respect, and

3.        not accept the Financial Products or Services business of any Customer
or provide Financial Products or Services to any Customer on behalf of anyone
other than the Employer.

(b)        Promise of no competition. The Executive promises and agrees that
during the Restricted Period in the Restricted Territory, the Executive will not
engage, undertake or participate in the business of providing, selling,
marketing or distributing Financial Products or Services of a similar nature,
kind or variety (x) as offered by the Employer to Customers during the two years
immediately preceding the Executive’s employment termination with the Employer,
or (y) as offered by the Employer to any of its Customers during the Restricted
Period.6 Subject to the above provisions and conditions of this subparagraph
(b), the Executive promises that during the Restricted Period the Executive will
not become employed by or serve as a director, partner, consultant, agent, or
owner of 5% or more of the outstanding stock of or contractor to any entity
providing these prohibited Financial Products or Services which is located in,
or conducts business in the Restricted Territory.

 

 

1 For Example, the promise of no solicitation applies if the Executive is
conducting prohibited business in the Restricted Territory or if the entity
with, for or to whom the Executive is conducting prohibited business is located
within the Restricted Territory.

2 For Example, the promise of no competition applies if the Executive is
conducting prohibited business in the Restricted Territory or if the entity
with, for or to whom the Executive is conducting prohibited business is located
within the Restricted Territory.

 

10



--------------------------------------------------------------------------------

(c)        Promise of no raiding/hiring. The Executive promises and agrees that
during the Restricted Period, the Executive will not solicit or attempt to
solicit and will not encourage or induce in any way, any employee, joint
venturer or business partner of the Employer to terminate an employment or
contractual relationship with the Employer. The Executive agrees that the
Executive will not hire any person employed by Employer during the two-year
period prior to the Executive’s employment termination with the Employer or any
person employed by the Employer during the Restricted Period.

(d)        Promise of no disparagement. The Executive promises and agrees that
during the Restricted Period, the Executive will not cause statements to be made
(whether written or oral) that reflect negatively on the business reputation of
the Employer.

(e)        Acknowledgment. The Executive and the Employer acknowledge and agree
that the provisions of this Article 7 have been negotiated and carefully
determined to be reasonable and necessary for the protection of legitimate
business interests of the Employer. Both parties agree that a violation of
Article 7 is likely to cause immediate and irreparable harm that will give rise
to the need for court ordered injunctive relief. In the event of a breach or
threatened breach by the Executive of any provision of this Agreement, the
Employer shall be entitled to obtain an injunction restraining the Executive
from violating the terms of this Agreement and to institute an action against
the Executive to recover damages from the Employee for such breach. These
remedies for default or breach are in addition to any other remedy or form of
redress provided under North Carolina law. The parties acknowledge that the
provisions of this Article 7 survive termination of the employment relationship,
but the provisions of this Article 7 shall be null and void if a Change in
Control occurs before employment termination. The parties agree that if any of
the provisions of this Article 7 are deemed unenforceable by a court of
competent jurisdiction, that such provisions may be stricken as independent
clauses by the court in order to enforce the remaining territory restrictions
and that the intent of the parties is to afford the broadest restriction on
post-employment activities as set forth in this agreement. Without limiting the
generality of the foregoing, without limiting the remedies available to the
Employer for violation of this Agreement, and without constituting an election
of remedies, if the Executive violates any of the terms of Article 7 the
Executive shall forfeit on the Executive’s own behalf and that of
beneficiary(ies) any rights to and interest in any severance or other benefits
under this Agreement or other contract the Executive has with the Bank or the
Corporation.

(f)        Definitions:

1.        “Restricted Period” as used herein means one year immediately
following the Executive’s termination and/or separation of employment with the
Employer, regardless of the reason for termination and/or separation. The
Restricted Period shall be extended in an amount equal to any time period during
which a violation of Article 7 of this Agreement is proven.

2.        “Restricted Territory” as used herein means all of Alamance, Forsyth,
Guilford, and Randolph Counties in North Carolina and any other county in which
the Bank has an office when the Executive’s employment termination occurs. The
parties agree that if any of these separate territories are deemed too broad to
be enforced by a court of competent jurisdiction, that the territories are
divisible and severable territories which may be stricken as independent clauses
by the court in order to enforce the remaining territory restrictions.

 

11



--------------------------------------------------------------------------------

3.        “Customer” as used herein means any individual, joint venturer, entity
of any sort, or other business partner of the Employer, with, for or to whom the
Employer has provided Financial Products or Services during the last two years
of the Executive’s employment with the Employer; or any individual, joint
venturer, entity of any sort, or business partner whom the Employer has
identified as a prospective customer of Financial Products or Services within
the last two years of the Executive’s employment with the Employer.

4.        “Financial Products or Services” as used herein means any product or
service that a financial institution or a financial holding company could offer
by engaging in any activity that is financial in nature or incidental to such a
financial activity under section 4(k) of the Bank Holding Company Act of 1956
and that is offered by the Employer or an affiliate on the date of the
Executive’s employment termination, including but not limited to banking
activities and activities that are closely related and a proper incident to
banking, or other products or services of the type of which the Executive was
involved during the Executive’s employment with the Employer.

ARTICLE 8

MISCELLANEOUS

8.1        Successors and Assigns. (a) This Agreement is binding on successors.
This Agreement shall be binding upon the Employer and any successor to the
Employer, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Employer by purchase, merger,
consolidation, reorganization, or otherwise. But this Agreement and the
Employer’s obligations under this Agreement are not otherwise assignable,
transferable, or delegable by the Employer. By agreement in form and substance
satisfactory to the Executive, the Employer shall require any successor to all
or substantially all of the business or assets of the Employer expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Employer would be required to perform had no succession occurred.

(b)        This Agreement is enforceable by the Executive’s heirs. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, and legatees.

(c)        This Agreement is personal in nature and is not assignable. This
Agreement is personal in nature. Without written consent of the other parties,
no party shall assign, transfer, or delegate this Agreement or any rights or
obligations under this Agreement except as expressly provided herein. Without
limiting the generality or effect of the foregoing, the Executive’s right to
receive payments hereunder is not assignable or transferable, whether by pledge,
creation of a security interest, or otherwise, except for a transfer by the
Executive’s will or by the laws of descent and distribution. If the Executive
attempts an assignment or transfer that is contrary to this section 8.1, the
Employer shall have no liability to pay any amount to the assignee or
transferee.

8.2        Governing Law, Jurisdiction and Forum. This Agreement shall be
construed under and governed by the internal laws of the State of North
Carolina, without giving effect to any conflict of laws provision or rule
(whether of the State of North Carolina or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
North Carolina. By entering into this Agreement, the Executive acknowledges that
the

 

12



--------------------------------------------------------------------------------

Executive is subject to the jurisdiction of both the federal and state courts in
the State of North Carolina. Any actions or proceedings instituted under this
Agreement shall be brought and tried solely in courts located in Guilford
County, North Carolina or in the federal court having jurisdiction in
Greensboro, North Carolina. The Executive expressly waives the right to have any
such actions or proceedings brought or tried elsewhere.

8.3        Entire Agreement. This Agreement sets forth the entire agreement of
the parties concerning the employment of the Executive. Any oral or written
statements, representations, agreements, or understandings made or entered into
prior to or contemporaneously with the execution of this Agreement are hereby
rescinded, revoked, and rendered null and void. This Agreement supersedes and
replaces in its entirety the March 13, 2007 Employment Agreement between the
Executive and the Bank, as the same may have been amended, and from and after
the date of this Agreement the March 13, 2007 Employment Agreement shall be of
no further force or effect.

8.4        Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Employer at the time of the delivery of such notice,
and properly addressed to the Employer if addressed to Carolina Bank, 528
College Road, Greensboro, North Carolina 27410, Attention: Corporate Secretary.

8.5        Severability. If there is a conflict between any provision of this
Agreement and any statute, regulation, or judicial precedent, the latter shall
prevail, but the affected provisions of this Agreement shall be curtailed and
limited solely to the extent necessary to bring them within the requirements of
law. If any provision of this Agreement is held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the remainder of this Agreement shall continue in full force and
effect unless that would clearly be contrary to the intentions of the parties or
would result in an injustice.

8.6        Captions and Counterparts. The captions in this Agreement are solely
for convenience. The captions do not define, limit, or describe the scope or
intent of this Agreement. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

8.7        Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified except by an instrument in writing
signed by each of the parties hereto. The failure of any party hereto to enforce
at any time any of the provisions of this Agreement shall not be construed to be
a waiver of any such provision or affect the validity of this Agreement or any
part thereof or the right of any party thereafter to enforce each and every such
provision. No waiver or any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

8.8        Payment of Legal Fees. The Employer is aware that after a Change in
Control management could cause or attempt to cause the Employer to refuse to
comply with its obligations under this Agreement, or could institute or cause or
attempt to cause the Employer to institute litigation seeking to have this
Agreement declared unenforceable, or could take or

 

13



--------------------------------------------------------------------------------

attempt to take other action to deny Executive the benefits intended under this
Agreement. In these circumstances the purpose of this Agreement would be
frustrated. The Employer desires that the Executive not be required to incur the
expenses associated with the enforcement of rights under this Agreement, whether
by litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be granted to the Executive
hereunder. The Employer desires that the Executive not be forced to negotiate
settlement of rights under this Agreement under threat of incurring expenses.
Accordingly, if after a Change in Control occurs it appears to the Executive
that (x) the Employer has failed to comply with any of its obligations under
this Agreement, or (y) the Employer or any other person has taken any action to
declare this Agreement void or unenforceable, or instituted any litigation or
other legal action designed to deny, diminish, or to recover from the Executive
the benefits intended to be provided to the Executive hereunder, the Employer
irrevocably authorizes the Executive from time to time to retain counsel of the
Executive’s choice, at the Employer’s expense as provided in this section 8.8,
to represent the Executive in the initiation or defense of any litigation or
other legal action, whether by or against the Employer or any director, officer,
stockholder, or other person affiliated with the Employer, in any jurisdiction.
Despite any existing or previous attorney-client relationship between the
Employer and any counsel chosen by the Executive under this section 8.8, the
Employer irrevocably consents to the Executive entering into an attorney-client
relationship with that counsel, and the Employer and the Executive agree that a
confidential relationship shall exist between the Executive and that counsel.
The fees and expenses of counsel selected from time to time by the Executive as
provided in this section shall be paid or reimbursed to the Executive by the
Employer on a regular, periodic basis upon presentation by the Executive of a
statement or statements prepared by counsel in accordance with counsel’s
customary practices, up to a maximum aggregate amount of $125,000, whether suit
be brought or not, and whether or not incurred in trial, bankruptcy, or
appellate proceedings. The Employer’s obligation to pay the Executive’s legal
fees provided by this section 8.8 operates separately from and in addition to
any legal fee reimbursement obligation the Employer may have with the Executive
under any separate severance or other agreement. Despite anything in this
Agreement to the contrary, however, the Employer shall not be required to pay or
reimburse Executive’s legal expenses if doing so would violate section 18(k) of
the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the
Federal Deposit Insurance Corporation [12 CFR 359.3].

8.9        Consultation with Counsel and Interpretation of this Agreement. The
Executive has had the assistance of counsel of the Executive’s choosing in the
negotiation of this Agreement or the Executive has chosen not to have the
assistance of counsel. Both parties hereto having participated in the
negotiation and drafting of this Agreement, they hereby agree that there shall
not be strict interpretation against either party in any review of this
Agreement in which interpretation of the Agreement is an issue.

8.10      Compliance with Internal Revenue Code Section 409A. The Employer and
the Executive intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of 1986.
If when the Executive’s employment terminates the Executive is a specified
employee, as defined in section 409A of the Internal Revenue Code of 1986, and
if any payments under this Agreement, including Articles 4 or 5, will result in
additional tax or interest to the Executive because of section 409A, then
despite any provision of this Agreement to the contrary the Executive shall not
be entitled to the payments until the earliest of (x) the date that is at least
six months after termination of the Executive’s employment for reasons other
than the Executive’s death, (y) the date of the Executive’s death,

 

14



--------------------------------------------------------------------------------

or (z) any earlier date that does not result in additional tax or interest to
the Executive under section 409A. As promptly as possible after the end of the
period during which payments are delayed under this provision, the entire amount
of the delayed payments shall be paid to the Executive in a single lump sum. If
any provision of this Agreement does not satisfy the requirements of section
409A, the provision shall be applied in a manner consistent with those
requirements despite any contrary provision of this Agreement. If any provision
of this Agreement would subject the Executive to additional tax or interest
under section 409A, the Employer shall reform the provision. However, the
Employer shall maintain to the maximum extent practicable the original intent of
the applicable provision without subjecting the Executive to additional tax or
interest, and the Employer shall not be required to incur any additional
compensation expense as a result of the reformed provision. References in this
Agreement to section 409A of the Internal Revenue Code of 1986 include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Code section 409A.

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

EXECUTIVE     CAROLINA BANK HOLDINGS, INC. /s/ Daniel D. Hornfeck     By:  

/s/ Robert T. Braswell

  Daniel D. Hornfeck             Its:  

President & CEO

      CAROLINA BANK       By:  

/s/ T. Allen Liles

      Its:  

EVP

 

 

Guilford County

   )       )    ss:

State of North Carolina

   )   

Before me this             2nd             day of             June             ,
2008, personally appeared the above named Daniel D. Hornfeck and     Robert T.
Braswell    , who acknowledged that they did sign the foregoing instrument and
that the same was their free act and deed.

 

   

/s/ Jane E. McConnell

  (Notary Seal)     Notary Public       My Commission Expires: July 7, 2008

 

15